Citation Nr: 1546343	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for a scar status-post total thyroidectomy.  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1990 through April 1990, and from September 1990 through September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veterans Benefits Management System only contains records that are duplicative of those in the paper claims file.  The Veterans Virtual VA claims file includes records from the Omaha VA Medical Center (VAMC), Lincoln VAMC, and Grand Island Community Based Outpatient Clinic (CBOC) for treatment from July 2011 and August 2013 and treatment in February 2014.  The RO noted review of the records dated from July 2011 through August 2013 in the March 2014 statement of the case (SOC), but did not note review of the February 2014 treatment records.  To the extent that any of this new evidence is relevant to the claim on appeal, the RO will have the opportunity upon remand to consider these records.

In December 1994, the Veteran filed a claim of entitlement to service connection for a hernia.  The RO denied that claim in a March 1995 rating decision.  In April 1998, the Veteran filed multiple claims including one to reopen the previously denied claim of entitlement to a service connection for a hernia.  It appears that the RO adjudicated the majority of those claims in September 1998 and February 1999 rating decisions, but not the claim to reopen.  Accordingly, the issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a hernia has been raised by the record, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Remand is required for an updated examination that provides clarification on the characteristics of the service-connected scar.  VA has a duty to notify and assist claimants in substantiating a claim for benefits, which includes providing a new examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran's VA examination for his hypothyroidism and thyroidectomy scar was in August 2013.  At his November 2013 VA examination for depression, the Veteran reported that his scar was bigger.  Moreover, in his December 2013 notice of disagreement (NOD), he reported that his scar was tender and adherent.  The August 2013 VA examiner measured the scar as stable, not painful, and not adherent.  On remand, the AOJ should afford the Veteran a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made to the Omaha VAMC, Lincoln VAMC, and Grand Island CBOC records for treatment since August 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  After obtaining all outstanding records, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected thyroidectomy scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  All opinions must be supported by a thorough explanation.

The examination and report must address whether the Veteran's scar is more than 13 cm in length, more than .6 cm in width, elevated or depressed on palpation, adherent to the underlying tissue, hypo- or hyperpigmented in an area exceeding 39 square cm, abnormal in skin texture in an area exceeding 39 square cm, missing underlying soft tissue in an area exceeding 39 square cm, or indurated and inflexible in an area exceeding 39 square cm.  The examination and report must also note any visible or palpable tissue loss.  The examination and report must separately address any disabling effects associated with the scar apart from disfigurement, such as pain, instability, and residuals of associated nerve or muscle injury.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

